—In a proceeding pursuant to CPLR article 78 to review a determination of the appellant Sewanhaka Central High School District, dated February 28, 1997, which denied the petitioner’s request to convert accumulated sick leave into additional salary, the appeal is from a judgment of the Supreme Court, Nassau County (Bucaria, J.), dated June 19, 1998, which granted the petition and annulled the determination.
Ordered that the judgment is reversed, on the law, with costs, the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits.
The record discloses a rational basis for the appellant’s determination denying the petitioner’s request to convert accumulated sick leave into additional salary pursuant to the collective bargaining agreement at issue. Therefore, the determination should have been confirmed (see, e.g., Matter of Kessel v Public Serv. Commn., 193 AD2d 339).
*556The appellant’s remaining contention is thereby rendered academic. Santucci, J. P., Sullivan, Plorio and Schmidt, JJ., concur.